In an action to recover damages for conscious pain and suffering and for wrongful death, plaintiff appeals from a judgment of the Supreme Court, Kings County, entered February 3, 1960, after a jury trial, dismissing the complaint on the merits at the end of the plaintiff’s ease. Judgment reversed on the law and a new trial granted, with costs to plaintiff to abide the event. In our opinion, the evidence adduced was sufficient to make out a prima facie case. Nolan, P. J., Beldock, Kleinfeld, Christ and Pette, JJ., concur.